           Case 5:18-cv-00408-D Document 47 Filed 06/21/19 Page 1 of 4



Kevin D. Swenson (5803)
Brian D. Shelley (14084)
Swenson & Shelley PLLC
520 E Tabernacle
St. George, Utah 84770
Telephone: (435) 265-3500
Facsimile: (855) 450-8435
Email: Kevin@SwensonShelley.com
Email: Brian@SwensonShelley.com

Ryan Scott
Geoff D. Hamby
Bailey & Oliver Law Firm
3606 W Southern Hills Blvd., Ste 200
Rogers, AR 72758
Telephone: (479) 202-5200
Email: Rscott@baileyoliverlawfirm.com
Email: Ghamby@baileyoliverlawfirm.com

Tom Cummings (2089)
701 N.W. 13th Street
Oklahoma City, OK 73103
Telephone: (405) 521-8900
Facsimile: (405) 604-9054
Email: tomcummingslawfirm@gmail.com
Attorneys for Plaintiff

                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


JACOB LANCE PAXMAN,
                                                           PLAINTIFF’S TRIAL
                 Plaintiff,                             WITNESS AND EXHIBIT LIST

         vs.
                                                            Civil No. 5:18-CV-00408-D
JASON LI, QUEEN STAR TRUCKING,
INC., and DOES 1 to 50,                                     Judge Timothy D. DeGiusti

                 Defendants.


       COMES NOW Plaintiff Jacob Lance Paxman, by and through counsel of record, and

hereby provides the Court with his list of trial Witnesses and Exhibits.

       Discovery is still continuing. Plaintiff will supplement his witness and exhibits list as

additional information is learned.
      Case 5:18-cv-00408-D Document 47 Filed 06/21/19 Page 2 of 4




Witnesses:

1.      Plaintiff Jacob Paxman.

2.      Defendant Jason Li.

3.      Defendant Queen Star Trucking, Inc. and its FRCP 30(b)(6) representative Qiu

        Shi Wang.

4.      Trooper C. Painter.

5.      Plaintiff’s medical providers identified in the parties’ disclosures or during

        discovery.

6.      Dr. Alina Fong.

7.      Carlos Enrique Quinonez.

8.      Shawna Paxman.

9.      Lance Paxman.

10.     Wyatt Paxman.

11.     Brant Paxman.

12.     Bailey Paxman.

13.     Delma Paxman.

14.     Brandon Averett.

15.     Kaden Randall.

16.     Rosten McArther.

17.     Christen Santamaria.

18.     Josh Matthews.

                       PLAINTIFF’S TRIAL WITNESS AND EXHIBIT LIST
                                     Paxman vs. Li, et al.
                                        Page 2 of 4
             Case 5:18-cv-00408-D Document 47 Filed 06/21/19 Page 3 of 4



       19.     Talmage Richardson.

       20.     Any witness who has been deposed in this case.

       21.     Any witness identified by defendants in this case.

       22.     Any witness identified during discovery.

       Exhibits:

       1.      Traffic Collision Report.

       2.      Property Condition Report of 2016 Dodge Caravan, appraisal and photographs of

damage to vehicle.

       3.      Plaintiff’s medical records and bills produced in the parties’ disclosures or during

discovery.

       4.      Any documents that were attached to any deposition transcript as an exhibit.

       5.      Any documents that have been produced by defendants.

       6.      Any demonstrative aids which will be provided prior to trial.

       7.      Materials regarding Defendant Queen Star Trucking received from the Federal

Motor Carrier Safety Administration pursuant to the Freedom of Information Act (5 U.S.C. §52).

       8.      Any exhibits identified by defendants or during discovery.

       DATED this 21st day of June 2019.

                                                       SWENSON & SHELLEY, PLLC


                                                       /s/ Kevin D. Swenson
                                                       KEVIN D. SWENSON
                                                       BRIAN D. SHELLEY




                              PLAINTIFF’S TRIAL WITNESS AND EXHIBIT LIST
                                            Paxman vs. Li, et al.
                                               Page 3 of 4
           Case 5:18-cv-00408-D Document 47 Filed 06/21/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of June 2019 a true and accurate copy of the
foregoing was filed through the Court’s Electronic Filing System which in turn served all
counsel of record.

                                                    /s/ Shelli Curtis
                                                  LEGAL ASSISTANT




                             PLAINTIFF’S TRIAL WITNESS AND EXHIBIT LIST
                                           Paxman vs. Li, et al.
                                              Page 4 of 4
